     Case 3:20-cv-00413-RCJ-WGC Document 1 Filed 07/07/20 Page 1 of 4




 1   ALAN W. WESTBROOK, ESQ.
     Nevada Bar No. 006167
 2   PERRY & WESTBROOK,
 3   A Professional Corporation
     1701 W. Charleston Boulevard #200
 4   Las Vegas, Nevada 89102
     Telephone: (702) 870-2400
 5   Facsimile: (702) 870-8220
 6   Email: awestbrook@perrywestbrook.com
     Attorney for Defendant Target Corporation
 7
 8
 9                              UNITED STATED DISTRICT COURT
                                     DISTRICT OF NEVADA
10
11    TAMARINA COURNOYER                               CASE NO.:

12                         Plaintiff,
13    vs.
                                                       DEFENDANT TARGET
14                                                     CORPORATION’S PETITION FOR
      TARGET CORPORATION d/b/a TARGET
                                                       REMOVAL AND DEMAND FOR JURY
15    #2472
                                                       TRIAL
16                         Defendant.
17
18
19
20          DEFENDANT TARGET CORPORATION’S PETITION FOR REMOVAL AND
                           DEMAND FOR JURY TRIAL
21
22           PLEASE TAKE NOTICE that Defendant TARGET CORPORATION, by and through its

23   attorney, Alan W. Westbrook, Esq. of PERRY & WESTBROOK, a Professional Corporation,
24
     hereby removes this action from the Second Judicial District Court of the State of Nevada, in and
25
     for Clark County, Nevada, to the United States District Court for the District of Nevada, pursuant
26
27   to Section 1441 of Title 28 of the United States Code (Diversity of Citizenship).

28           This removal of this action is based upon the following:
     Case 3:20-cv-00413-RCJ-WGC Document 1 Filed 07/07/20 Page 2 of 4




 1          1.      This action is a civil action within the meaning of Acts of Congress relating to
 2   removal of cases.
 3
            2.      Plaintiff Tamarina Cournoyer filed a Complaint for damages in the Second Judicial
 4
     District Court, in and for Clark County, Nevada (the State Court). The State Court assigned this
 5
 6   matter number CV20-00828. The Complaint alleged a cause of action for negligence against

 7   Defendant (a copy of the original Complaint is attached as Exhibit A).
 8          3.      The Complaint filed alleges damages “in a sum in excess of $15,000.00.”
 9
            4.      Plaintiff’s counsel submitted a correspondence dated December 27, 2019, in which
10
     the injuries of Plaintiff were described as including a fracture of her right hand and injury to her
11
12   right knee, resulting in MRI testing, injection, physical therapy and surgery. The medical special

13   damages related to the medical treatment amounted, at that time, to $52,040.84.                  The
14
     correspondence further asserted that the Plaintiff had lost wages associated with the subject
15
     incident totaling $21,640.80. The Plaintiff concluded the letter by demanding an amount several
16
     times the $75,000.00 jurisdictional threshold of this Court’s jurisdiction.
17
18          5.      Removal to this Court is based upon the receipt of the Complaint, the Plaintiff’s

19   counsel’s demand letter, and the provided medical records and bills. See 28 U.S.C. § 1446(b)(1)
20
     The Defendant was served with the Complaint , by service on their resident agent on June 17,
21
     2020, and therefore, this Petition is filed within 30 days after receipt by the defendant, through
22
     service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which
23
24   such action or proceeding is based.

25          6.      This Court has original jurisdiction over the claims alleged here for the reasons set
26
     for below:
27
28
     Case 3:20-cv-00413-RCJ-WGC Document 1 Filed 07/07/20 Page 3 of 4




 1                  a.     According to the Complaint Plaintiff is, and was at all times relevant, a
 2   resident of Clark County, Nevada.
 3
                    b.     Defendant Target Corporation is incorporated in Minnesota, with its
 4
     principle place of business in Minnesota.
 5
 6                  c.     Based upon the Plaintiff’s counsel’s letter, description of injuries, the

 7   continuation of the suffering of Plaintiff, the incurred medical expenses of $52,040.84, and
 8   asserted wage loss of $21,640.80.
 9
                    d.     The State Court action is a civil action between citizens of different States,
10
     and the matter in controversy exceeds $75,000.00, exclusive of costs and interest. The District
11
12   Court has original jurisdiction over the matter pursuant to 28 U.S.C., Section 1332.

13          7.      Defendant served a copy of this Notice of Removal on July 7, 2020, by filing a
14
     Notice of Removal with the State Court and having it electronically served through the Court filing
15
     system.
16
            8.      Defendant respectfully demands a trial by jury of the above-captioned matter.
17
18   //

19   //
20
     //
21
     //
22
     //
23
24   //

25   //
26
27
28
     Case 3:20-cv-00413-RCJ-WGC Document 1 Filed 07/07/20 Page 4 of 4




 1          WHEREFORE, Defendant hereby removes the State Court Action pending as Case No.
 2   CV20-00828 in the Second Judicial District Court of the State of Nevada, in and for Clark County,
 3
     Nevada, to this Honorable Court.
 4
            DATED this 7th day of July, 2020.
 5
 6                                               PERRY & WESTBROOK
                                                 A Professional Corporation
 7
 8                                               /s/ Alan W. Westbrook
                                                 ALAN W. WESTBROOK, ESQ.
 9                                               Nevada Bar No. 6167
                                                 1701 W. Charleston, Suite 200
10
                                                 Las Vegas, Nevada 89102
11                                               Telephone: (702) 870-2400
                                                 Facsimile: (702) 870-2880
12                                               Email: awestbrook@perrywestbrook.com
13                                               Attorney for Defendant Target

14
                                    CERTIFICATE OF SERVICE
15
16          I HEREBY CERTIFY that on the 7th day of July, 2020, a true and correct copy of the

17   foregoing was served upon the following counsel via the Court’s electronic filing and service
18
     system:
19
            Christopher Connell, Esq.                    Attorney for Plaintiff
20          6871 Las Vegas Boulevard
21          Suite 210
            Las Vegas, NV 89119
22
23
24
                                                   /s/ Jonna Linke
25                                               An Employee of PERRY & WESTBROOK,
                                                 A Professional Corporation
26
27
28
